COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 MINAL BIPINCHANDRA MANDALIA,                                     No. 08-10-00275-CR
                                                  §
                          Appellant,                                  Appeal from
                                                  §
 v.                                                           County Criminal Court No. 4
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                          Appellee.                               (TC # 20090C00297)
                                                  §

                                   MEMORANDUM OPINION

          Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule

of Appellate Procedure 42.2(a). Accompanying the motion is a statement personally signed by

Appellant, expressing his wish to dismiss the appeal. The motion was filed before our decision in

the case. Further, a duplicate copy of the motion has been forwarded to the trial court clerk. Because

the motion complies with the requirements of Rule 42.2(a), we grant the motion and dismiss the

appeal.


November 30, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)